ClakksoN, J.,
dissenting:
I cannot agree with the majority opinion. Art. Y, see. 5, of the Constitution of North Carolina, is as follows: “Property belonging to the State, or to municipal corporations, shall be exempt from taxation. The General Assembly may exempt cemeteries and property held for educational, scientific, literary, charitable, or religious purposes; also, wearing apparel, arms for muster, household and kitchen furniture, the mechanical and agricultural implements of mechanics and farmers; libraries and scientific instruments, or any other personal property, to a value not exceeding three hundred dollars.” N. C. Code 1935 (Michie), section 7880 (2), reads as follows: “The *690following property shall be exempt from taxation under this article : (a) Property passing to or for the use of the State of North Carolina, or to or for the use of municipal corporations within the State or other political subdivisions thereof, for exclusively public purposes,” etc. To be sure, this section applies to inheritance tax, but it indicates the construction the General Assembly put on it as to the meaning of Art. Y, sec. 5, of the Constitution.
Section 7880 (177) is as follows: “Whenever in any law or act of incorporation, granted either under the general law or by special act, there is any limitation or exemption of taxation, the same is hereby repealed, and all the property and effects of all such corporations, other than the bonds of this State, and of the United States Government, shall be liable to taxation, except property belonging to the United States and to the municipal corporations, and property held for the benefit of churches, religious societies, charitable, educational, literary, or benevolent institutions or orders, and also cemeteries: Provided, that no property whatever, held or used for investment, speculation, or rent shall be exempt, other than bonds of this State and of the United States Government, unless said rent or the interest on or income from such investment shall be used exclusively for religious, charitable, educational, or benevolent purposes, or the interest upon the bonded indebtedness of said religious, charitable, or.benevolent institutions.” (Italics mine.)
Under subchapter (2), “Assessment and Listing for Taxes,” is section 7871 (17), which is as follows: “The following real property, and no other, shall be exempted from taxation: (1) Eeal property, if directly or indirectly owned by the United States or this State, however held, and real property lawfully owned and held by counties, cities, townships, or school districts, used wholly and exclusively for public or school purposes” etc. (Italics mine.)
The exemption of Federal and State property is stated in the same sentence with that of local governments without even a period or a semicolon separating the provision as to Federal and State government property from that dealing with the property of local units. Apparently, the phrase “used wholly and exclusively for public or school purposes” was intended to apply equally to the property of the Federal, State, and local governments. Certainly there is no clear indication that the General Assembly intended to create two distinct classes of exemptions. The phrase “however held” does not affect this interpretation; at most, it is merely a clarifying phrase to insure the exemption of State and Federal' property which comes within the exempted class, but is held by some agency or instrumentality in trust for the benefit of one of the governments. Under the rules of construction, exemption provisions are to be construed strictly against the exemption and all doubts are to be *691resolved against the exemption. However, it does not appear necessary to rely on this rule here, as it is not to be supposed that the General Assembly intended to lay down two rules with respect to the exemption of governmental property. The contrary view would result in a holding to the effect that the General Assembly laid down a more liberal rule for the Federal and State governments than for the local governments, and to this extent discriminated against the latter. The reasoning of such a view is not convincing.
These acts of the General Assembly clearly indicate that the constitutional exemption applies to property “used wholly and exclusively for public or school purposes.” When Art. Y, sec. 5, of the Constitution was adopted in 1868, the State and municipalities owned property solely for public or school purposes. We must construe the Constitution with the setting which existed when it was adopted and in the light of that day. In the Constitution of the State of North Carolina annotated by Connor & Cheshire, it was so construed (p. 277) : “II. Property of the State. The provision of this section, exempting from taxation property belonging to the State, does not embrace the interest of the State in business enterprises, such as railroads and the like, but applies to the property of the State held for State purposes. R. R. v. Comrs., 75 N. C., 474.”
The majority opinion relies largely on the obiter dicta in Andrews v. Clay County, 200 N. C., 280. This dicta was disapproved in Board of Financial Control v. Henderson County, 208 N. C., 569 (571-2).
In Benson v. Johnston County, 209 N. C., 751 (755), speaking of the Henderson County case, swpra, it is said: “We distinguished the case of Andrews v. Clay County, 200 N. C., 280, and said at p. 574: ‘The town of Andrews was operating a municipal electric plant — a public use or purpose. Fawcett v. Mount Airy, 134 N. C., 125. A necessary expense — Const. of N. C., Art. VII, sec. 7; Webb v. Port Commission, 205 N. C., 663 (673); Mfg. Co. v. Aluminum Co., 207 N. C., 52 (59). The purpose for which the land was used in the Andrews case, supra, being for a public purpose or use, is distinguishable from the present case, where the use was private, for business purposes.’ ” The interpretation of the Constitution was first considered in R. R. v. Comrs. of Carteret, 75 N. C., 474 (476). It is there said: “But where the State steps down from her sovereignty and embarks with individuals in business enterprises, the same considerations do not prevail. ... At any rate, we do not think the exemption in the Constitution embraces the interest of the State in business enterprises, but applies to the property of the State held for State purposes.”
In interpreting the Constitution there are several factors to be kept constantly in mind: (1) Only one class of property is exempted from *692taxation by the Constitution.' It is “property belonging to the State or to a municipal corporation,” and the General Assembly bas said “used wholly and exclusively for public or school purposes.” Beyond this class mandatorily exempted, there is a second class which the General Assembly is permitted to exempt. There can be no other exemptions. The General Assembly “has no power to make other exemptions. It is impliedly forbidden to do so.” Loan Association v. Commissioners, 115 N. C., 410 (413). (2) The general rule is that all property in the State is liable to taxation. “The general rule established by the Constitution is that all property in this State is liable to taxation, and shall be taxed in accordance with a uniform rule. Exemption of specific property, because of its ownership by the State or by municipal corporations, or because of the purposes for which it is held and used, is exceptional.” Hospital v. Rowan County, 205 N. C., 8 (10). (3) Provisions exempting property from taxation are to be strictly construed against the exemption. The accepted rule of construction applicable to exemptions in that they “should be construed strictly, when there is room for construction, against exemption and in favor of taxation.” Hospital v. Rowan County, supra, citing Trustees v. Avery County, 184 N. C., 469; United Brethren v. Comrs., 115 N. C., 489. Because of this rule of strict construction, if the Court has any doubts as to the applicability of an exemption, “they should be resolved in favor of liability to taxation.” United Brethren v. Comrs., supra, (497). “No exemptions should be made or upheld unless clearly coming within the constitutional provision, . . .” Southern Assembly v. Palmer, 166 N. C., 75 (82). The United States Supreme Court has laid down an even stronger rule, as follows: No claim of exemption from taxation can be sustained unless established beyond all doubt. (Italics mine.) Railroad v. Supervisors, 93 U. S., 595; Railroad v. Guffey, 120 U. S., 569.
In Village of Watkins Glen v. Hager, County Treasurer, 252 N. Y. S., 146, 140 Misc., 816, which cited the Carteret County case, supra, as one of many cases to the effect that the exemption of property from taxation applies only when the property is “actually devoted to a public use, or to some purpose or function of government.” The note in 3 A. L. B., 1439, at pp. 1441, 1442, cites the. Carteret County case, supra, in support of the same principle; and the United States Supreme Court, in Power & Light Co. v. Seattle, 291 U. S., 619 (636), 34 S. C. Rep., 542 (550), 78 L. Ed., 1025 (1036), likewise cited the Carteret County case, supra, as authority for this position. It seems clear that not only this Court but other courts and text-writers generally regarded the principle of the Carteret County case, supra, as controlling in this State until the dicta (already referred to above) in Andrews v. Clay County, supra. My view here is that this Court should be bound by the principle of the *693earlier ease rather than follow the dicta in the Clay County case, supra, which has been disapproved and will result in confusion when there are two opposing lines of decisions on the same proposition in the same jurisdiction.
As between State and local governments the problem is much the same as between the Federal and state governments; concerning the latter, Justice Stone, in Metcalf & Eddy v. Mitchell, 269 U. S., 514, 523-24, wrote that the limitation upon the taxing power of each, so far as it affects the other, “must receive a practical construction which permits both to function with the minimum interference each with the other; and that limitation cannot be so varied or extended as seriously to impair either the taxing power of the government imposing the tax . . . or the appropriate exercise of the functions of the government affected by it.” This statement is quoted with approval by Chief Justice Hughes in the recent case of James v. Dravo Contracting Co., Supreme Court Law Ed. Advance Opinions, Vol. 82, No. 5, p. 125.
Since Chief Justice Marshall, in 1819, laid down the fundamental that “the power to tax involves the power to destroy” (Marbury v. Madison, 4 Wheaton, 316, 431), we have come to recognize another truth — the power to exempt from taxation also involves the power to destroy. Used by governments as a shield, it operates as a subsidy of governmental excursions into the field of private enterprise thus placing the private competitor, who bears his share of taxes, at such a disadvantage that he is fortunate if he is able to survive.
That only the property of the State, or a municipality, devoted to a public purpose and use, should be tax-exempt is supported by the strongest reasons. The Supreme Court of the United States has noted “A very large proportion of the property within the states is employed in the execution of the powers of the government,” and if we too liberally “exempt from the liability to contribute to the revenue of the states it is manifest the state governments would be paralyzed.” Railroad Co. v. Penniston, 18 Wall., 5 (33). Again, in Willcuts v. Bunn, 282 U. S., 216, at p. 225, Chief Justice Hughes observed, “The power to tax is no less essential than the power to borrow money, . . . it is not necessary to cripple the former by extending the constitutional exemption to those subjects which fall within the general application of nondiscriminatory laws, and where no direct burden is laid upon the governmental instrumentality, and there is only a remote, if any, influence upon the exercise of the functions of government.”
A judicial policy of strictly delimiting governmental exemptions appeals to every sense of fairness and justice. It is settled that property of governments used in the discharge of necessary governmental functions are exempted from taxation; even if it were considered wise to alter this policy (and such is not suggested), this Court could not do so. *694However, there is abundant authority, recent as well as early, to the effect that property of state and municipal governments not dedicated to public uses and purposes should bear its proportionate share of the tax burden.
As to property which the General Assembly is permitted to exempt from taxation it has long been settled that the exemption is not controlled by the mere determination of ownership, but turns upon the use to which the property itself is put. Loan Association v. Commissioners, 115 N. C., 410; United Brethren v. Comrs., 115 N. C., 489; Davis v. Salisbury, 161 N. C., 56; Corporation Commission v. Construction Co., 160 N. C., 582 (588).
To assume that past leaders foresaw, and provided in detail for the solution of, our every problem is to credit them with a clairvoyance for which the most inspired leadership does not contend; to assume that we can foretell, and provide rigid rules for all the difficulties of posterity would assume a position of which no learned judge today would be guilty. Our primary duty is to face the compelling demands of today and in the light of those demands to achieve, as far as may be, what Justice Cordozo has poetically called “that symmetry that men call Justice, the adaption of the rule of life to the symmetry they call Divine.”
“A word is not a crystal, transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used,” says Mr. Justice Holmes in Towne v. Eisner, 245 U. S., 418. Cole v. Fibre Co., 200 N. C., 484 (489).
The Constitution, Art. Y, sec. 5, should be construed in the present day situation. We have millions of acres of land in North Carolina taken off the tax books for governmental purposes, public highways, schools, parks, etc. We have millions of dollars loaned in this State by the H. O. L. C. on land and millions of dollars loaned in this State by the building and loan associations, corporations, and individuals that lend on land. This decision would mean that the H. O. L. C. would have rental property that it purchased at foreclosure sales, the land free of tax, and the building and loan and others would have to pay taxes. This is not justice. It creates favoritism and special privileges, which the law abhors. The property in the present case was purchased by the Commissioner of the World War Veterans Loan Fund of North Carolina, it is being rented, and there is no good reason under the Constitution and statutes of the State, in law or in equity, why it should be exempt from taxes. Our government is founded on equal rights to all and special privileges to none.
It may be that land purchased by the HOLC can be taxed, U. S. 0. A., Yol. 13, sec. 1433.